DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/20/2021.

Claims 1-19, 21, and 23-25 are pending.  Claims 9-10, 15-19, 21, and 23-25 are being examined.  Claims 1-8, 11-14 are withdrawn.  Claims 20 and 22 are canceled.  No claims have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Boettge (Boettge et al., “Functionalization of open-celled foams by homogeneous slurry based coatings”, J. Mater, Res., Vol. 28, No. 17, Sept 14, 2013, pp. 2220-2233), as evidenced by Williams et al. (US 2013/0030718 A1).
Considering claims 9 and 16-19, Galligan teaches a method of treating air in an air handling system (Galligan, [0006] and [0032]).  Galligan teaches the method comprises treatment of air in the presence of a catalyst for the reduction of VOCs and ozone (Galligan, [0031]).  Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, ceria, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]).  Galligan teaches use of foamed metal as a carrier for a catalytic material (Galligan, [0053]).  Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a catalyst comprising iron oxide, nickel, ceria, or palladium support on stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because iron oxide, nickel, ceria, and palladium are known to be suitable catalysts for treatment of air in removal of VOCs and ozone and a stainless steel foam is a suitable support/carrier for catalytic materials.
Galligan does not explicitly teach the catalyst is directly deposited on the stainless steel foam.
However, Boettge teaches catalytic coating is the most frequently used method of the functionalization of open-celled foams (metallic/ceramic) and most described coating methods are slurry-based; wherein cellular structures are dipped into slurry or a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit the catalyst directly on the stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do because the method of directly depositing the catalyst on the metallic foam wherein the foam is dipped into slurry or a precursor solution of the catalytically active material and removal of excess slurry/precursor solution is the most frequently used method in the industry and with the improved method of Boettge results in a homogenous layer while eliminating the need for an extra step of pretreatment of the foam surface with a reasonable expectation of success.
Galligan does not explicitly teach heating the air in the presence of the catalyst.
However, Galligan teaches ozone abatement is increased if the air being treated is heated to a higher temperature (Galligan, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of the 
Galligan teaches the air is contaminated with at least one compound and wherein the method further comprises oxidizing at least one of the at least one compounds (Galligan, [0043], [0049]).
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  Thus, it would be expected that the air being treated in Galligan’s method is contaminated with at least one compound of the claimed formulas I-IV.
Considering claim 15, Galligan teaches the catalyst comprises 0.5 weight % to 15 weight % precious metal component (i.e., palladium) and 0.01 to about 8 weight % (Galligan, [0044]-[0045]).  A prima facie case of obviousness exists because the claimed range of 2 to 15 wt% overlaps or lies within the range taught by Galligan (see §MPEP 2144.05(I)).
Considering claim 25, Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use any stainless steel including an SAE/AISI grade with 3 prefix because Galligan teaches stainless steel foam substrate is suitable for his invention.

Claims 10, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Boettge (Boettge et al., “Functionalization of open-celled foams by homogeneous slurry based coatings”, J. Mater, Res., Vol. 28, No. 17, Sept 14, 2013, pp. 2220-2233) and Poles et al. (US 6616903 B2), as evidenced by Williams et al. (US 2013/0030718 A1).
Considering claims 10 and 23, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
Galligan does not explicitly teach the air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Poles teaches treatment of pollutants such as hydrocarbons (i.e., VOCs) require temperatures of at least 40°C to 450°C which can be accomplished by heating the catalyst (Poles, paragraph bridging columns 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Considering claims 21 and 24, all of the limitations are met by the prior art referenced in meeting claim 20 limitations except the at least one compound in a gas 
Galligan does not explicitly teach the at least one compound in a gas containing oxygen is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Poles teaches treatment of pollutants such as hydrocarbons (i.e., VOCs) require temperatures of at least 40°C to 450°C which can be accomplished by heating the catalyst (Poles, paragraph bridging columns 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the at least one compound in a gas containing oxygen in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air/gas stream with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Galligan only discloses a foam metal trap and nowhere is the metal foam trap disclosed or suggested to be, or to substitute for, the converter/catalyst have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part 
Galligan’s preferred embodiment comprises a foam metal trap coupled upstream from a catalyst/converter so as to prevent poisoning of the catalyst.  However, Applicant’s assertion that paragraph [0053] of Galligan is directed only to the trap is a narrowing of Galligan’s teachings.  In paragraph [0053], Galligan clearly teaches the use of foamed metal as a carrier for a catalytic material; thus, suggesting that the catalyst for the reduction of VOCs and ozone can be supported on a foamed metal carrier.  Paragraph [0063] of Galligan further supports the alternative embodiment by teaching that a catalyst may be employed on the metallic foam; the catalyst may be any known catalyst for the reduction of volatile organic compounds and/or ozone; the catalyst may be employed in the downstream half of the metallic foam trap to prevent substantial poisoning thereof.

Applicant’s arguments filed regarding Boettge teaches away from directly depositing a catalyst on a stainless steel foam and importing the teachings of Boettge into Galligan alters Galligan’s mode of operation have been fully considered but are not persuasive.
It is unclear as to why Applicant believes that Boettge teaches away from directly depositing a catalyst on a stainless steel foam when the new technology and method of coating a catalyst onto a metal foam taught by Boettge coats the catalyst directly onto the metal foam without pretreatment of the foam.
Boettge is not used to teach a catalyst comprising iron oxide, nickel, ceria or palladium directly deposited on stainless steel foam.  Galligan is used to teach/obviate supporting suitable catalysts for VOC/ozone reduction such as palladium, iron oxide, ceria, and/or nickel onto a pretreated metallic foam substrate.  Boettge is merely used for his teaching that a metallic foam can be coated with a functional layer without pretreatment of the metallic foam.  Boettge’s example of a foam coated with multiple layers to study the functionality of each layer does not constitute a teaching away from coating only one layer of a catalytic material onto a metallic foam using his coating method that does not require pretreatment of the metallic foam in order to eliminate a step of pretreating the metallic foam.
Importing the teachings of Boettge into Galligan does not later Galligan’s mode of operation.  The rejection is based on Galligan’s teaching that the VOC/ozone reduction catalyst may be supported onto a metallic foam substrate and Boettge teaches a method wherein a functional layer can be directly coated onto a metallic foam substrate without the need for pretreatment of the substrate.  The modification does not alter Galligan’s mode of operation because the modified process does not necessarily eliminate or replace the trap used to collect poisonous species.  The modification leads 

Applicant’s arguments filed regarding there is nothing in Galligan to suggest heating the air in the presence of the presently claimed stainless steel metal foam with directly support catalysts have been fully considered but are not persuasive.
Galligan teaches using a catalyst for reduction of VOCs and ozone.  Galligan teaches an illustrative example of a catalyst composition to treat VOCs is disclosed in U.S. Pat. No. 6616903 (i.e., Poles reference) (Galligan, [0044]).  Poles teaches treatment of pollutants such as hydrocarbons (i.e., VOCs) require temperatures of at least 40°C to 450°C which can be accomplished by heating the catalyst.  Thus, Poles provides the motivation for heating the air in the presence of the catalyst in order to enable treat the VOCs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734